Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 16, 2005, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress his oral and videotaped statements to law enforcement officials.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that his alleged mental incapacity rendered the waiver of his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]) invalid and his statements to law enforcement officials involuntary (see People v Williams, 62 NY2d 285, 287 [1984]). Accordingly, those branches of the defendant’s omnibus motion which were to suppress his oral and videotaped statements to law enforcement officials were properly denied.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Spolzino, J.P., Ritter, Miller and Dickerson, JJ., concur.